Citation Nr: 0619108	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bipolar I 
disorder, depressed, currently evaluated as 30 percent 
disabling, from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Pedro A. Fuentes Rivera, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1999 to May 2003.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2003 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

The veteran's bipolar I disorder, depressed, causes 
deficiencies in most areas, to include work, judgment, 
thinking and mood, but does not cause total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
bipolar I disorder, depressed, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9432 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

The October 2003 rating decision appealed by the veteran 
granted service connection for bipolar disorder, I, 
depressed, and assigned a 10 percent rating effective May 29, 
2003.  The rating was subsequently increased by the RO to 30 
percent, effective May 24, 2003.  See March 2004 rating 
decision.  The veteran's appeal for an increased rating, 
however, remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

Evidence of record supports the assignment of a 70 percent 
rating, but no higher, for bipolar I disorder, depressed.  A 
Physical Evaluation Board (PEB) found the veteran physically 
unfit for duty due to his bipolar I disorder as a result of 
hospitalization for suicidal ideation.  He has received 
treatment from the VA Mental Hygiene Clinic since his 
discharge from service in 2003.

The veteran has undergone several VA compensation and pension 
(C&P) examinations during the course of his appeal.  During 
the August 2003 examination, the veteran appeared clean, 
adequately dressed and groomed.  He was alert and oriented 
times three.  His mood was somewhat depressed and his affect 
was constricted.  The veteran's attention was good and his 
constriction and memory were fair.  His speech was clear and 
coherent, he was not hallucinating, and he was not suicidal 
or homicidal.  Insight and judgment were fair and he 
exhibited good impulse control.  During the September 2004 VA 
C&P mental disorders examination, the veteran reported that 
he wanted to escape from everything, and had thought about 
going away to an institution in the United States where he 
can be away from his family and where he could be admitted 
for a prolonged amount of time.  The VA examiner opined that 
the veteran was very unstable and appeared to be entering a 
manic phase, as he was hyperactive, having many thoughts and 
ideas at the same time, not thinking clearly or reasoning 
adequately, showing poor judgment, and very likely to 
decompensate.  

The veteran was referred by the Disability Determination 
Program of the Social Security Administration (SSA) for a 
psychiatric evaluation in conjunction with his claim for 
Social Security benefits.  He reported emotional symptoms 
such as insomnia, irritability, abrupt changes in state of 
mind, paranoid and delusional ideas, grandiosity, loss of 
memory, and poor concentration.  The veteran indicated that 
his days are spent watching television, using the computer 
and reading the newspaper; he does not get involved with 
household tasks or shopping for the household.  He denied 
belonging to any organization or support group.  Although he 
prefers to be alone, he does go out on weekends with his 
mother and younger brother.  He reported that he does not 
require help with his personal care, but does require 
supervision.  He presented good personal hygiene, cooperative 
attitude, and adequate visual contact, but diminished 
psychomotor activity.  His state of mind was euthymic, affect 
was adequate to the theme of discussion, production of speech 
was normal, and his flow of thought was spontaneous, logical, 
coherent and relevant.  He also presented delusional and 
paranoid ideas, but did not refer to suicidal or homicidal 
ideas or blocks or phobias.  He was oriented in person and 
place and was partially oriented in time.  His recent and 
remote memory was diminished, he was distracted easily, and 
his concentration, judgment and insight were poor.  See 
November 2003 report of Dr. Santos Carlo.  In December 2003, 
the SSA determined that the veteran was not disabled.  In 
February 2004, however, SSA reconsidered and found that the 
veteran did suffer a disability.  

The veteran and his mother presented testimony at the RO in 
November 2004.  The veteran testified that he suffers from 
memory loss and cannot remember much of his military career.  
He also indicated that he quit nursing school because he 
began to forget things.  The veteran reported that his 
pastimes include spending time with his family, going to the 
movies, going for a drive around the island, and going to 
restaurants.  His mother testified that the veteran needs 
her, and indicated that she has begun working part-time 
rather than full-time so that she can stay with him.  She 
reported that he does not sleep and suffers from 
hallucinations, but is not a violent person and has a good 
relationship with his siblings.  See hearing transcript.  

The medical evidence establishes that the veteran has been 
treated at, and admitted to, several private facilities for 
his psychological problems.  He was admitted to San Juan 
Capestrano from January 2 to January 10, 2004, at which time 
his mother reported that he had been locked in his room for 
several days without leaving, dressed as a soldier.  The 
veteran indicated that he was going through a depressed time 
and did not want to harm anyone.  He reported feeling alone 
and unloved, although he spent time with his mother and other 
family.  The veteran also reported suffering from insomnia 
and feeling depressed, anxious, restless, irritable, and 
hostile.  He had poor impulse control and was emotionally 
fragile.  See initial treatment plan.  The veteran was 
admitted to San Juan Capestrano again between April 21 and 
April 28, 2004.  

The veteran was admitted at the Mepsi Center between April 2 
and April 6, 2004 with depressive spirit, suicidal ideas and 
aggressiveness.  He also displayed sadness, frequent crying, 
and solitude.  See April 2004 Mepsi discharge summary.  The 
veteran was admitted to the Mepsi Center again for acute 
treatment between October 8 and October 21, 2004 and from May 
14 to September 14, 2005.  

On March 10, 2005, the veteran was admitted to the VA 
Psychiatric Acute Inpatient Care Unit (PAICU) following a 
five day hospitalization at the Mepsi Center with a discharge 
date of March 9, 2005 (records not available).  He was 
admitted with exacerbation of his bipolar disorder, most 
likely due to alcohol abuse, with depressive and psychotic 
symptoms, including suicidality.  The veteran was admitted 
under constant observation to prevent self harm, harm to 
others, and further deterioration of his condition.  He 
reported irritability, low energy, decreased appetite with 
weight loss, and nightmares in which he killed people.  He 
also indicated that he woke up with thoughts that people were 
after him and trying to take advantage of him.  The veteran 
also reported that following his discharge from Mepsi, he 
thought of taking all of his medication due to feelings of 
hopelessness and loneliness.  During his hospitalization, the 
veteran started to slowly but steadily show improvement in 
his appearance, mood, affect, thought content and perception 
in response to medication and therapy.  He also denied ideas 
of self harm or harm to others, showed good interaction with 
staff and peers, slept and ate well, and was stable and had 
resolution of his admission criteria by the end of his 
hospitalization.  

The preponderance of the evidence warrants the assignment of 
a 70 percent evaluation.  The veteran has been admitted to 
both private and VA medical facilities on several occasions 
with suicidal ideation.  In addition, he has presented 
spatial disorientation (partial orientation as to time, 
although he was oriented as to person and place), poor 
impulse control, impaired judgment and insight, diminished 
psychomotor activity, delusional and paranoid ideas 
(including nightmares in which he killed people; thinking 
people were after him), diminished recent and remote memory, 
poor concentration, and is in need of supervision.  See 
November 2003 psychiatric evaluation by Dr. Santos Carlo; 
January 2004 records from San Juan Capestrano; November 2004 
transcript; March 2005 VA PAICU discharge note.  

The veteran's Global Assessment of Functioning (GAF) scores 
have ranged between 30 (behavior considerably influenced by 
delusions or hallucinations; or serious impairment in 
communication or judgment; or inability to function in almost 
all areas) and 65 (moderate symptoms or any moderate 
difficulty in social, occupational or school functioning).  
See Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, Washington, D.C., American Psychiatric 
Association (1994) (DSM-IV).  The higher scores have been 
noted after periods of hospital admission.  See e.g., August 
2003 VA C&P examination; November 2003 psychiatric evaluation 
with Dr. Santos Carlo; January 2004 San Juan Capestrano 
discharge summary and initial treatment plan; March 2005 VA 
PAICU discharge note.  

In total, the evidence of record reveals symptoms that more 
nearly approximate the criteria for a 70 percent evaluation, 
as the veteran exhibits both occupational and social 
impairment, with deficiencies in most areas, such as work, 
judgment, thinking and mood.  There is no evidence of total 
occupational and social impairment to warrant a 100 percent 
rating for service-connected PTSD.  See 38 C.F.R. § 4.7 
(2005).  Although there is no indication that the veteran has 
been employed since his separation from service, the veteran 
is still socially active (going out on weekends with his 
mother and brother; going to the movies and restaurants) and 
has maintained a healthy relationship with his family.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was given section 5103(a) notice in a June 2003 
letter that advised him of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  Although he was not specifically instructed to give 
VA any pertinent evidence in his possession, the March 2004 
Statement of the Case (SOC) included the text of 38 C.F.R. 
§ 3.159, from which this notice requirement is derived.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. At 187.  

It is acknowledged that the section 5103(a) notice provided 
to the veteran did not include notice of the necessary 
evidence to support a claim for increased rating.  In this 
case, however, the issue concerning the initial evaluation of 
the veteran's service-connected bipolar I disorder, 
depressed, was raised in a Notice of Disagreement (NOD), 
which is subject to section 7105 procedures.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (2004). The Board is bound to follow 
this precedent opinion. 38 U.S.C.A. § 7104(c) (West 2002).  
In addition, although the veteran has not been provided 
notice as to the effective date, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as he has not disagreed with the effective date of the award 
and was subsequently given notice and an opportunity to 
provide information, evidence, and argument concerning a 
higher initial rating.  Moreover, the claim for service 
connection has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant VA and private treatment records have 
been obtained and the veteran has been examined to determine 
the current level of his disability.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a 70 percent disability rating for bipolar I 
disorder, depressed, is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


